—Appeals by defendant (1) from a judgment of the County Court, Suffolk County (Copertino, J.), rendered October 14,1980, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence, and (2) by permission, from an order of the same court dated March 31, 1982, which denied his motion pursuant to CPL article 440 to vacate the judgment.
Judgment and order affirmed.
Review of the record demonstrates that defendant’s guilt was established beyond a reasonable doubt (People v Contes, 60 NY2d 620) and that he received effective assistance of counsel within the meaning of the Federal and State Constitutions (Strickland v Washington, 466 US_, 104 S Ct 2052; People v Morris, 100 AD2d 630).
The motion to vacate the judgment was also correctly denied, although not for the reasons expressed by the County Court. *515Defendant’s submission of an “unverified letter” (People v Ford, 46 NY2d 1021, 1023) was insufficient to raise a triable issue of fact on his claim of fraud and perjury (CPL 440.30, subd 4, par [d]; see People v Brown, 56 NY2d 242, 247; People v Ford, supra; People v Session, 34 NY2d 254; cf. People v Welcome, 37 NY2d 811, 812-813; People v Lopez, 104 AD2d 904).
The other points raised are meritless and do not warrant discussion. Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.